NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted May 10, 2007*
                              Decided May 17, 2007

                                      Before

                  Hon. JOHN L. COFFEY, Circuit Judge

                  Hon. JOEL M. FLAUM, Circuit Judge

                  Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-3480

DANA MERINO,                                   Appeal from the United States
    Plaintiff-Appellant,                       District Court for the Northern
                                               District of Illinois, Eastern Division.
      v.
                                               No. 05 C 4380
WILSON SPORTING GOODS CO.,
    Defendant-Appellee.                        James F. Holderman,
                                               Chief Judge.

                                    ORDER

       After developing what he considered to be an improved tennis ball retrieval
device, Dana Merino entered into a licensing agreement with Wilson Sporting
Goods (“Wilson”) in 2000, granting Wilson the exclusive right to manufacture and
sell the unpatented device. Though the license did not obligate Wilson to bring
anything to market, Wilson eventually produced and sold a modified version of the


      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 06-3480                                                                      Page 2
device. Its right to modify the device was set out in the license. Wilson paid Merino
all the royalties and advances due to him for the sale of the device. Wilson did not
pursue a patent of the device, as the license designated that responsibility to
Merino. Merino had the right to terminate the license in 2003 because Wilson was
not selling a specified quantity of the device, but instead of doing so he negotiated to
extend the license and his right to royalties on the unpatented device into 2007.

       The above facts were undisputed in the district court, where Merino filed a
rambling complaint in 2005 stating fraud, conspiracy, and breach of contract claims.
Specifically, Merino argues that Wilson conspired to lock him into the licensing
agreement in order to keep his product away from Wilson’s competitors, allowing
Wilson and its conspirators time to pirate his technology and release a device other
than the one he invented. He does not argue, however, that Wilson impermissibly
modified his device to avoid paying him royalties; he admits he was paid all
royalties due to him. Instead, Merino argues that his injury resulted from Wilson’s
representation that the modified device was his invention, an act he claims
constituted fraud. He further asserts that even the royalties paid to him
constituted “fraud” because the device ultimately released by Wilson was not his.
Additionally, he argues that Wilson was obligated to market the device more
aggressively and to aid his efforts to obtain a patent, but instead sabotaged his
patent applications, altered the licensing agreement, and coerced him to accept the
modified device as his own invention. The district court granted summary
judgment for Wilson after determining that the record was devoid of any evidence to
support any of these contentions, and that on the undisputed facts Wilson complied
with all its obligations under the license.

       Merino’s arguments on appeal are even more disconnected than those he
made below. In fact, his brief contains violent and ungrounded rhetoric without any
recourse to facts in the record or citations of legal authority, in violation of Fed. R.
App. P. 28(a)(9). Nonetheless, because Merino is pro se, we have conducted our own
thorough review of the record. We conclude that the district court correctly
determined that there is no admissible evidence to support Merino’s fraud, breach
of contract, coercion, or conspiracy theories. Merino had the burden to demonstrate
the existence of a genuine issue of material fact necessitating a trial on his
allegations, and he has failed. See Celotex Corp. v. Catrett, 477 U.S. 317, 324
(1986). It is undisputed that Wilson paid Merino for the right to produce his device,
to choose not to produce it, or to modify it. The district court was correct that all
the evidence shows Wilson acted within its rights under the licensing agreement.

                                                                          AFFIRMED.